PER CURIAM.
In this case certified cop)' of the notice of appeal was filed in this court on the 26th day of March, 1931, and thereafter a stipulation entered into by the respective counsel for appellant and respondent was filed, extending the time within which to serve and file appellant’s brief to the 29th day of May, 1931. Said brief has not been filed, nor have any other steps or proceeding been taken in the prosecution of this appeal. Therefore the said appeal will be deemed to have been abandoned, and the order appealed from is affirmed.